Citation Nr: 0027726	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-12 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1952 to May 1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran died in November 1995.  

2.  The immediate cause of the veteran's death was atrial 
fibrillation and flutter due to, or as a consequence of, end 
stage chronic obstructive pulmonary disease (COPD).  

3.  The appellant's claim of service connection for the cause 
of the veteran's death is plausible and capable of 
substantiation.  





CONCLUSION OF LAW

The appellant has submitted evidence of a well-grounded claim 
of service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5107(a), 7104 (West 1991 & 
Supp. 2000);  38 C.F.R. §§ 3.303, 3.310, 3.312 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant contends that the veteran died 
from chronic obstructive pulmonary disease caused by his 
long-term smoking addiction and that service connection for 
the cause of the veteran's death is warranted because he 
became addicted to nicotine during service and was unable to 
quit smoking prior to the time of his death in November 1995.  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  Only when that initial burden has been 
met does the duty of the Secretary to assist such a claimant 
in developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a question of medical diagnosis or causation, 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991 & Supp. 2000;  38 C.F.R. § 3.312 
(1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

Service connection for an injury or disease attributable to 
the use of tobacco products during service is prohibited as 
to claims filed after June 9, 1998, but the appellant in this 
case filed her claim prior to that date, and appropriate 
consideration must be given to her claim under the prior law 
which permitted the grant of service connection when nicotine 
addiction, leading to disability, began in service.  See 38 
U.S.C.A § 1103; VAOPGCPREC 19-97.  

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This does 
not mean that service connection will be established for a 
disease related to tobacco use if the veteran smoked during 
service.  Id.  Rather, any disability related to tobacco use 
that is not diagnosed until after service would not be 
precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service and the possible effect of smoking before or 
after service must be taken into consideration.  

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a veteran's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
must be considered a disease for VA compensation purposes. 
See VAOPGCPREC 19-97.  Therefore, a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following two questions: (1) whether the veteran acquired a 
dependence on nicotine in service; and (2) whether that 
dependence might be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. If each of these two questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.  

With regard to the first question, the determination of 
whether the veteran was dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  According to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV), nicotine 
dependence is recognized as a substance abuse disorder.  
Under the diagnostic criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by certain criteria occurring in the same twelve-month 
period.  VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-34.  

In a case where, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability upon which the claim was predicated.  
VAOPGCPREC 19-97.  With regard to proximate causation, if it 
is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, it must be considered whether 
there was a supervening cause of the claimed disability that 
severed the causal connection to the service-acquired 
nicotine dependence. Id.  

Tobacco-related claims are subject to the usual requirements 
for a well-grounded claim.  Specifically, for claims alleging 
a direct link between tobacco use in service and a current 
disability, the claimant must provide medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service in 
order to establish a well-grounded claim.  Veterans Benefits 
Administration letter 97-09 (January 28, 1997).  For claims 
alleging secondary service connection for a current disease 
on the basis of nicotine dependence acquired in service, the 
claimant must provide medical evidence of a current 
disability, medical evidence that nicotine dependence arose 
in service and then medical evidence of a relationship 
between the current disability and the nicotine dependence.  
Under Secretary of Benefits letter 20-97-14 (July 24, 1997).  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service might consist of a 
current diagnosis of nicotine dependence along with the 
physician's opinion with respect to that dependence having 
originated in service.  Id.

As noted hereinabove, medical evidence is required to show 
that the veteran incurred nicotine dependence in or due to 
service.  See VAOPGCPREC 19-97; Under Secretary for Benefits 
letter 20- 97-14.  

The Board stresses that nicotine dependence is considered a 
substance abuse disorder, and a medical diagnosis is required 
to confirm its existence.  It is not sufficient that the 
veteran merely smoked cigarettes, even if he began smoking 
during service.  In order to establish a well-grounded claim, 
there must be a medical opinion indicating that he had 
nicotine dependence that was linked to his military service.  

In this case, the service medical records are unavailable for 
review.  The Board notes that the RO attempted to secure the 
veteran's service medical records, but was unsuccessful in 
obtaining any such records.  

The post-service medical records showed that the veteran was 
suffering from end stage chronic obstructive pulmonary 
disease in 1995.  The terminal hospital records showed that 
the veteran had been admitted to the hospital in October 1995 
with complaints of increased shortness of breath over the 
past few weeks.  It was noted that he had continued to smoke 
up until the time of admission.  During the course of his 
stay at that hospital, the veteran's breathing became more 
labored, and eventually the veteran experienced cardiac 
arrest and was pronounced dead in November 1995 from atrial 
fibrillation with respiratory arrest secondary to end stage 
COPD.  

In January 1998 correspondence submitted to the RO, the 
veteran's private treating physician indicated that the 
veteran had died as a result of an exacerbation of his end-
stage chronic obstructive pulmonary disease and respiratory 
arrest.  The doctor indicated that the veteran had started 
smoking while in the military service and was unable to stop 
at anytime thereafter.  The doctor noted that the veteran 
made several attempts to stop smoking, including using 
nicotine patches and nicotine gum.  According to the doctor, 
the veteran even went through hypnosis in an attempt to quit 
smoking and had multiple admissions to the hospital for 
exacerbation of his COPD and for chronic bronchitis prior to 
his demise.  The doctor indicated that the veteran's medical 
condition was definitely related to his long-term tobacco 
use.  In addition, the doctor stated that the veteran's death 
was also the result of long-term tobacco use.  

In subsequently received June 1999 correspondence, the 
veteran's private doctor stated that the veteran's tobacco 
history did begin in the military service and had been 
continuous from that time.  According to the doctor, the 
veteran definitely had a nicotine addiction that began while 
in the military service.  Finally, the doctor concluded that 
the veteran's death was related to his nicotine addition that 
had begun in service.  

In an October 1999 correspondence to the RO, the veteran's 
private doctor indicated that the veteran's records were in 
storage and were being located at that time.  The doctor 
requested that the RO postpone any decision concerning the 
veteran until the records were located and sent to the RO.  
It is unclear from the record whether the doctor had been 
able to locate any records.  

The pertinent issue in this case is whether the veteran's 
cigarette smoking during active military service, as opposed 
to cigarette smoking at other times and/or causes unrelated 
to cigarette smoking, caused any of the disability that led 
to his death.  In VAOPGCPREC 2-93 (O.G.C. Prec. 2-93), the 
General Counsel pointed out that direct service connection 
might be granted for a disease diagnosed after service 
discharge when all the evidence established that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  When 
a disease or injury becomes manifest after service, if such 
was due to tobacco use in the line of duty in the active 
military service, service connection might be established.  
VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  Accordingly, cigarette 
smoking during service could possibly constitute an "event or 
exposure" that could cause, some years after service, 
disability that produced disability or leads to death.

It is suggested by the evidence in this case that the veteran 
had continued to smoke cigarettes from the time of discharge 
from service in 1954 until his death in 1995.  In addition, 
the Board recognizes that the veteran's private physician 
attributed the veteran's death to from COPD to cigarette 
smoking.  Assuming the credibility of this evidence, this 
claim must be said to be plausible and therefore capable of 
substantiation.  See, e.g., Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) ("possible" link enough to well grounded 
claim).  

Thus, in light of the doctor's statements linking smoking in 
service to the fatal COPD, the Board finds that the 
appellant's claim is well grounded.  



ORDER

As the claim of service connection for the cause of the 
veteran's death is well grounded, the appeal to this extent 
is allowed, subject to further action, as discussed 
hereinbelow.  



REMAND

In order to ensure that the Board has a complete record upon 
which to decide this claim, additional evidentiary 
development is needed prior to appellate handling of this 
matter.  

As discussed hereinabove, the appellant has submitted 
opinions by the veteran's private physician regarding his 
tobacco addiction and a possible link between tobacco 
addiction in service and the veteran's COPD.  Specifically, 
the doctor indicated in October 1999 that he was attempting 
to locate records of the veteran which would support the 
appellant's claim that the veteran became addicted to 
nicotine in service and smoked until his demise from COPD in 
1995.  The doctor requested that any decisions concerning the 
appellant's claim be postponed until any such records could 
be located.  It is unclear whether any such records have been 
located.  

In addition, the RO attempt to obtain copies of medical 
records referable to treatment of the veteran since service.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
since service.  After obtaining any 
necessary authorization from the 
appellant, the RO then should attempt to 
obtain copies of all treatment records 
identified by the appellant in response 
to this request.  All VA clinical records 
also should be obtained in this regard.  
All the medical records should be 
associated with the claims folder.  

2.  The RO should then undertake 
appropriate steps to contact the 
veteran's doctor in order to inquire as 
to the status of any medical records in 
his possession in light of his October 
1999 correspondence.  Copies of all such 
records should be obtained and associated 
with the claims file.  

3.  Following completion of the 
development requested hereinabove, the RO 
should once again review the appellant's 
claim.  All indicated development should 
taken in this regard.  Due consideration 
should be given to the pertinent law and 
regulations, and the indicated Court 
decisions.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and should be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 



